[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                         OCT 13, 2006
                                    No. 05-15467                       THOMAS K. KAHN
                              ________________________                     CLERK


                       D. C. Docket No. 04-00220-CR-01-CAP-1

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

MARIO HERRERA,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (October 13, 2006)

Before BLACK and HULL, Circuit Judges, and CONWAY,* District Judge.

PER CURIAM:


       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
       Appellant Mario Herrera appeals his conviction under 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)(viii) for possession with the intent to distribute between

50 and 500 grams of a mixture containing methamphetamine. Herrera raises five

issues on appeal: (1) denial of his motion to suppress; (2) sufficiency of the

evidence; (3) modification of a proposed voir dire question; (4) use of a deliberate

ignorance jury instruction; and (5) denial of a minor role reduction at sentencing.

       As to the first issue, we conclude the district court did not err in denying the

motion to suppress. The officers had probable cause to arrest Herrera, and they

seized the narcotics during a lawful search incident to arrest. New York v. Belton,

453 U.S. 454 (1981); United States v. Acosta, 411 F.2d 627 (5th Cir. 1969);1

United States v. White, 464 F.2d 1037 (5th Cir. 1972).

       As to the second issue, after a careful review of the record, we determine

there was sufficient evidence to support Herrera’s conviction.

       As to the third issue, the district court committed no error in modifying the

voir dire question.

       As to the fourth issue, even if the district court erred, any error was harmless

beyond a reasonable doubt.



       1
        In Bonnor v. City of Pritchard, 661 F.2d 1206, 1207 (11th Cir. 1981), this Court adopted
as binding precedent all decisions handed down by the former Fifth Circuit before the close of
business on September 30, 1981.

                                               2
      Finally, as to the fifth issue, the district court committed no error in denying

a minor role reduction at sentencing.

      AFFIRMED.




                                           3